PD-0910-15                           IN THE

                                      OF
                                                   TEXAS

                                            CRIMINAL APPEAL
                                                           COURT



                                            ASUTIN,TEXAS


                                      CLIFTON DEAN MONTGOMERY,Jr.,Appellant
        FILED IN                                                           ^RECEIVED
COURT OF CRIMINAL APPEALS                      v
                                               V   •
                                                                           '•'"•^OFCRWAL""
       JUL 2 2 2015                   THE    STATE OF TEXAS                      JUL 2 2 2015

    Abel Acosta, Cierk           TRAIL COURT NO.12-01245-CRF-272            'Abe! Acosta, Clerk
                                 APPEAL NO.10-13-00298-CR



                            PRO SE MOTION FOR EXTENSION OF TIME
                            TO FILE PETITION FOR DISCRETIONARY REVIEW


           TO THE HONORABLE COURT OF CRIMINAL APPEALS:
           Comes now Respectfully,CLIFTON DEAN MONTGOMERY,Appellant in the
           above style and number cause whom are proceeding pro se files
           and submit this his Pro se Motion For Extension of Time to
           File Petition For Discretionary Review,and in support,the Appel-
           lent will     show:

           1. )The.r.style and number of this case in the Tenth District court
           of Appeals Waco,Texas is; CLIFTON DEAN MONTGOMERY V. THE STATE
           OF TEXAS Appeal no.10-13-00298-CR.
           2).The style and number of the case in the trial court is: THE
           STATE OF TEXAS V.CLIFTON DEAN MONTGOMERY Cause No. 12-01245-
           CRF-272 Brazos County,Texas .
           3).The conviction was affirmed juyl 3,2015.
           4)The deadline for filing Appellant's Petition For Discretionary
           Review is August 3,2015.
           5). An extension of time for a period of sixty(60) days is re
           quested that would make the date due,               October 3,2015.
           6). No prior requet for an extension of time has been made.
           7). The facts relied upon to show good cause for the requested
           entension are,as follows: The Appellant was represented by court
           appointed attorney during the appeal and after the appeal was
           affirmed the Appellant has to file rehearing pro se as well
           as Petition For Discretionary Review.
WHEREFORE,PREMISES CONSIDERED,the Appellant respectfully request
this Honorable Court to extend time for filing Petition For
Discretionary Review in this cause until October 3,2015.


              ON THIS   THE DAY OF         ,2015


                                      RESPECTFULLY SUBMITTED,,

                                       CLIFTON DEAN MONTGOMERY
                                       #1874480 Polunsky Unit
                                         3872 FM 350 South

                                         Livingston,Texas 77351